DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15 in the reply filed on August 29, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first molten glass" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Römer et al (2010/0199720) in view of Parmelee et al. (“The Surface Tensions of Molten Glass”, University of Illinois Bulletin vol. 36 no. 81, 1939). Römer teaches a method for reducing bubbles in a glass making process comprising forming molten metal glass in a melting vessel (abstract), directing the molten glass through a conditioning vessel downstream of the melting vessel (“second connecting part ([0016], [0051]), the conditioning vessel comprising a free volume above a free surface of the molten glass in the conditioning vessel, and flowing an enrichment gas comprising a volatile material into the free volume ([0052] “boron-containing gases are injected into the chamber over the glass melt). Römer suggests the boron containing gases helps minimizes the effect of volatile ingredients within the glass melt, i.e. boron ([0051]-[0053]), but doesn’t discuss surface tension. Parmelee performed a study to understand surface tension of molten glass by measuring the bursting of bubbles at the surface of the molten glass (pages 16-18). Parmelee teaches boric oxide (B2O3) reduces the surface tension of the molten glass (pages 25-27). Accordingly, because of this teaching of Parmelee, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the addition of an enrichment gas comprising a boron containing gas in the conditioning vessel of Römer to have the same effect as reducing a surface tension of the molten glass, thereby reducing bubble lifetime. 
Regarding claim 5, Römer teaches the conditioning vessel comprises a stirring vessel ([0070], figures 3a-3b).
Regarding claim 6, Römer teaches injecting a gas that is the same as the evaporation product in the glass, i.e. boron ([0052]-[0053]). Parmelee teaches that the boron containing product in molten glass is B2O3 (pages 25-27). Accordingly, the volatile material would similarly comprise of B2O3.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (EP 0 967 180). Takei teaches a method of reducing bubble lifetime in a glass making process, comprising forming a molten glass in a melting vessel, directing the molten glass through a conditioning vessel downstream of the melting vessel, the conditioning vessel comprising a free volume above a free surface of the molten glass in the conditioning vessel ([0002], [0017], [0019]), and flowing an enrichment gas comprising a volatile material (metal compound) into the free volume ([0026], [0031], [0036]). Takei further teaches the metal compound helps influences a surface tension of the molten glass in the conditioning vessel. Since the metal compound facilitates the breaking of bubbles, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the volatile material (metal compound) to help reduce surface tension, so as to assist in the easier breaking of the bubbles. 
Regarding claims 2, Takei teaches the enrichment gas comprises flowing a carrier gas over a source of the volatile material and heating the volatile source ([0036]).
Regarding claim 5, Takei further teaches the conditioning vessel comprises a fining vessel ([0001]-[0002]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (EP 0 967 180) as applied to claim 2 above, and further in view of Spiegelman (WO 2007/109214).  Takei doesn’t specify controlling a concentration of the volatile material by controlling a temperature of the volatile material source. However, it is well known that concentration of a volatile component within a gas is dependent on temperature at which the volatile material is heated. For example, Mallon teaches a vaporizer in which a liquid source is supplied, heating the liquid source to vaporize it, and supplying a carrier gas to form a gas mixture comprising the vapor, wherein the concentration of the source vapor in the carrier gas is determined by the temperature of the source ([0008]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have controlled the temperature of the volatile material source, to provide the desired concentration of the volatile material in the enrichment gas of Takei.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Römer et al (2010/0199720) in view of Parmelee et al. (“The Surface Tensions of Molten Glass”, University of Illinois Bulletin vol. 36 no. 81, 1939) as applied to claim 1 above, and further in view of Bansal et al. (4,247,320). Römer teaches maintaining the evaporation products (boron-containing gases) in a high concentration in the furnace chamber over the glass melt ([0052]) so as help minimize the evaporation of the volatile glass component, such as boron ([0053]). Bansal similarly teaches conditioning a glass melt (col. 3 lines 12-14, 66-68, col. 4 lines 1) in a conditioning vessel comprising a free volume above a free surface of the molten glass (col. 4 lines 3-5). Bansal further teaches keeping the atmosphere of the free volume saturated with volatized glass components so as to limit further volatilization of the volatile glass components (col. 4 lines 5-8).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an atmosphere in the free volume that is saturated with the volatized material in the process of Römer so as to reduce further volatization of the volatile glass component.
Claims 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Römer et al (2010/0199720) in view of Burdette et al. (2006/0042318) and Takei et al. (EP 0 967 180). Römer teaches a method for reducing bubbles in a glass making process comprising forming molten glass in a melting vessel (abstract), flowing the molten glass through a conditioning vessel downstream of the melting vessel (“second connecting part ([0016], [0051]), the conditioning vessel comprising a free volume above a free surface of the molten glass in the conditioning vessel, and flowing an enrichment gas comprising a volatile material into the free volume ([0052] “boron-containing gases are injected into the chamber over the glass melt), wherein the boron containing gases helps minimizes the effect of volatile ingredients within the glass melt, i.e. boron ([0051]-[0053]). Römer suggests the boron-containing gases is the same as the evaporation product (boron from the melt [0051] and “boron containing gases…so evaporation products is in high concentration” in the free volume [0052]). Burdette teaches some of the most volatile and damaging oxides from a glass melt include B2O3 ([0006]). Burdette also teaches a conditioning vessel for removing the volatile material (summary). Accordingly, it would have been obvious to one of ordinary skill in the art to expect the boron in the glass melt and the boron containing gases of Römer to comprise of B2O3, as it is recognized as a common boron source in the glass melt, as taught by Burdette.
Römer teaches supplying a boron-containing gas, but doesn’t specify the means for supplying the enrichment gas. Takei also teaches a glass making process comprising forming a molten glass in a melting vessel, flowing the molten glass through a conditioning vessel downstream of the melting vessel, the conditioning vessel comprising a free volume above a free surface of the molten glass in the conditioning vessel ([0002], [0017], [0019]), and flowing an enrichment gas comprising a volatile material (metal compound) into the free volume ([0026], [0031], [0036]). Takei further teaches the enrichment gas comprises flowing a carrier gas through a source of the volatile material, heating the volatile source material to vaporize it, and entraining the vapor in the carrier gas to form the enrichment gas ([0036]). A surfactant distribution vessel is not specified; however, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a surfactant distribution vessel for containing the volatile material, heating the material and vaporizing the material in order to produce the enrichment gas. Naturally, since the volatile material is vaporized from the heating, one skilled in the art would expect the heating to melt the volatile source material in order to form the vapor. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the enrichment gas by heating and vaporizing the B2O3 source (in a vessel), flowing a carrier gas, and entraining the B2O3 vapor in the carrier gas, as it is a common and known means for the successful delivery of the B2O3 vapor to the free volume, as taught by Takei.  
Regarding claim 13, Takei further teaches the conditioning vessel comprises a fining vessel ([0001]-[0002]).
Regarding claim 14, Römer teaches the conditioning vessel comprises a stirring vessel ([0070], figures 3a-3b).
Regarding claim 15, Römer teaches directing the first molten glass from the conditioning vessel to a forming body, such as a tweel of a float bath, which involves drawing the molten glass from the forming body ([0050], [0037], [0055]).
Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Römer et al (2010/0199720) in view of Burdette et al. (2006/0042318) and Takei et al. (EP 0 967 180) as applied to claim 7 above, and further in view of Bansal et al. (4,247,320). Römer teaches maintaining the evaporation products (boron-containing gases) in a high concentration in the furnace chamber over the glass melt ([0052]) so as help minimize the evaporation of the volatile glass component, such as boron ([0053]). Bansal similarly teaches conditioning a glass melt (col. 3 lines 12-14, 66-68, col. 4 lines 1) in a conditioning vessel comprising a free volume above a free surface of the molten glass (col. 4 lines 3-5). Bansal further teaches keeping the atmosphere of the free volume saturated with volatized glass components so as to limit further volatilization of the volatile glass components (col. 4 lines 5-8).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an atmosphere in the free volume that is saturated with B2O3 vapor in the process of Römer so as to reduce further volatization of the volatile glass component.
Regarding claim 9, since the atmosphere of the free volume is saturated with the volatized material (B2O3 vapor) in order to limit further volatization of the volatile glass component (B2O3), then the partial pressure of B2O3 in the free volume is at least equal to than the partial pressure of B2O3 within a bubble in the molten glass, since further volatization is prevented.
Regarding claim 11, since the source of boron in the molten glass is B2O3, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the source for the boron containing gas to also be B2O3, as Römer teaches filling the free volume with the same volatized material and Bansal teaches keeping the free volume saturated with the volatized glass component. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Römer et al (2010/0199720) in view of Burdette et al. (2006/0042318) and Takei et al. (EP 0 967 180) as applied to claim 7 above, and further in view of Spiegelman (WO 2007/109214).   Römer doesn’t specify controlling a partial pressure of the volatile material B2O3 vapor) by controlling a temperature of the volatile material source in the distribution vessel. It is well known that concentration of a volatile component within a gas is dependent on temperature at which the volatile material is heated. For example, Mallon teaches a vaporizer in which a liquid source is supplied, heating the liquid source to vaporize it, and supplying a carrier gas to form a gas mixture comprising the vapor, wherein the concentration of the source vapor in the carrier gas is determined by the temperature of the source ([0008]). Naturally, the concentration of the vapor is correlated to the partial pressure of the vapor. As the concentration of the vapor increases, the partial pressure of the vapor also increases. Thus, partial pressure of the vapor can also be controlled by controlling the temperature of the source of the vapor in the distribution vessel.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have controlled the temperature of the B2O3 source, to provide the desired concentration and partial pressure of B2O3 vapor in the enrichment gas of Römer. 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art discloses providing an enrichment gas to a conditioning vessel containing a first molten glass, wherein the enrichment gas comprises B2O3 vapor entrained in a carrier gas. The prior art also teaches providing B2O3 vapor by heating a B2O3 source in a distribution vessel and vaporizing the source. However, the prior art fails to fairly suggest heating a source of B2O3 in the surfactant distribution vessel, wherein the source is a second molten glass. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741